                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:18-CV-00188-GCM
JAMES C. MCNEILL,

                Plaintiff,

    v.                                                            ORDER

CEDRIC GRAHAM,
SUSAN MORRISON,
KARIEM LANE,

                Defendants.


         TO: U.S. Marshal, Western District of North Carolina, Charlotte, North Carolina.

         TO: Warden, Polk Correctional Institution, Butner, North Carolina.

         IT IS ORDERED that the Warden of the Polk Correctional Institution, have the body

of James C. McNeill, offender number 0275601, now incarcerated at the Polk Correctional

Institution, under safe and secure conduct before the undersigned United States Senior District

Judge Graham C. Mullen, in and for the United States District Court for the Western District of

North Carolina, at the courtroom in the city of Charlotte, North Carolina, on or before June 16,

at 10:00 a.m., to be present for the trial in this matter. Mr. McNeill’s trial is scheduled to begin

at 10:00 a.m. on Wednesday, June 16, 2021, in Courtroom 5A of the Charles R. Jonas Federal

Building, 401 West Trade Street, Charlotte, North Carolina 28202.

         Because Mr. McNeill is not in federal custody for these proceedings, the United States

Marshals Service shall not be responsible for accompanying Mr. McNeill while he is in the

courthouse. The Warden of Polk Correctional Institution shall be responsible for having

sufficient state law enforcement officers to be present at all times and responsible for
maintaining custody of, and ensure safe and secure conduct by, Mr. McNeill for the duration of

the trial in this matter. The Warden of Polk Correctional Institution shall ensure that Mr.

McNeill is present for each and every day of trial until the trial is completed.

        IT IS, THEREFORE, ORDERED that the Warden at the Polk Correctional Institution

must transport Plaintiff James C. McNeill, so that he is present for trial to begin on Wednesday,

June 16, 2021 at 10:00 a.m., and then return him to the Polk Correctional Institution at the

conclusion of trial.

       IT IS FURTHER ORDERED that the Clerk’s Office is respectfully directed to send a

copy of this Order to all parties, the U.S. Marshal, and the Warden of the Polk Correctional

Institution, Box 2500, Butner, NC 27509.

       SO ORDERED.



                                  Signed: April 30, 2021
